JONES, Justice:
Appellant seeks unemployment benefits. The facts are, to all intents and purposes, the same as those in Mississippi Employment Security Commission v. Stafford, 248 Miss. 95, 158 So.2d 55 (1963), except that here it was the “husband” who had cancer.
The law question is settled by Stafford, supra, as well as by Luke v. Mississippi Employment Security Commission, 239 Miss. 292, 123 So.2d 231 (1960); Mississippi Employment Security Commission v. Corley, 246 Miss. 43, 148 So.2d 715 (1963), and Franklin v. Mississippi Employment Security Commission, 242 Miss. 447, 136 So.2d 197 (1961).
Affirmed.
GILLESPIE, P. J., and BRADY, IN-ZER and ROBERTSON, JT., concur.